PER CURIAM.
We affirm appellant’s convictions, but, upon proper concession by the State, reverse his sentence and remand for resen-tencing, during which the trial court will again have discretion to sentence appellant as a habitual offender upon proper proof of convictions and findings of fact required by statute. See Cameron v. State, 807 So.2d 744 (Fla. 4th DCA 2002); Montgomery v. State, 770 So.2d 236 (Fla. 4th DCA 2000); and Harris v. State, 737 So.2d 1159 (Fla. 4th DCA 1999).
AFFIRMED in part; REVERSED and REMANDED, in part.
TAYLOR, HAZOURI and MAY, JJ., concur.